Exhibit 10.34

 

 

INDEPENDENT CONTRACTOR AGREEMENT

 

 

THIS INDEPENDENT CONTRACTOR AGREEMENT (the “Agreement”) is entered into on this
13th day of September, 2002 by and between Hans Jörg Hunziker (or a company
which is majority-owned by Mr. Hunziker) (“Contractor”) whose address is Luxweg
13, 8155 Niederhasle, Switzerland, and Willis Lease Finance Corporation (“WLFC”)
whose address is 2320 Marinship Way, Suite 300, Sausalito, CA  94965 USA. 
Contractor and WLFC are sometimes referred to in this Agreement as the “Party”
or collectively as the “Parties.”

 

R E C I T A L S

 

A.            Contractor is knowledgeable in the aircraft and engine leasing
area and holds contacts in this regard in Europe and elsewhere throughout the
world.

 

B.            WLFC desires to retain the services of Contractor, and Contractor
desires to perform services for WLFC, upon the terms and conditions hereinafter
set forth.

 

A G R E E M E N T

 

The Parties agree as follows:

 

1.             Services.  During the term of this Agreement, and subject to the
terms and conditions hereinafter set forth, Contractor shall perform services
within his area of expertise for WLFC, including, but not necessarily limited
to, helping WLFC raise debt/equity in Europe, representing WLFC at SR Technics,
assisting in the identification and solicitation of potential strategic
partners, and performing consulting services consisting of assisting in the
sale, acquisition, or lease of aircraft engines, and at WLFC’s option, aircraft,
in Europe, or other activities as Willis may reasonably request.  Contractor
agrees to work on this engagement and to keep Willis regularly informed of the
progress of his work by written monthly status reports.   Such services shall be
performed from time to time as requested by the WLFC CEO and/or COO or their
designees.

 

 

2.             Term and Termination.

 

(a)           Term.  The term of this Agreement shall commence effective as of
15 September, 2002 and shall continue through 14 September, 2003 subject to
termination at will, with or without cause, by either party upon six (6) month’s
advance written notice.

 

(b)           This Agreement shall terminate upon the occurrence of any of the
following events:

 

--------------------------------------------------------------------------------


 

                                (i)                                     The
dissolution or liquidation of WLFC;

 

                                (ii)           The death or total disability of
Contractor.  Total disability is any disability which prevents Contractor from
performing services hereunder for a period of fifteen (15) consecutive days, or
twenty (20) nonconsecutive days;

 

                                (iii)          A breach by Contractor of any of
Contractor’s covenants under this Agreement which Contractor fails to cure
within ten (10) days after written notice of default;

 

                                (iv)                              The mutual
written agreement of the Parties to this Agreement; or

 

                                (v)           Six (6) months after prior written
notice by either Party to the other Party.

 

(c)           Upon termination of this Agreement for any reason whatsoever, (i)
WLFC shall pay to Contractor all amounts accrued under paragraph 3 hereof up to
the date of termination; (ii) Contractor shall deliver to WLFC any and all
completed and uncompleted tasks which Contractor may have been performing at the
time of the termination as well as all WLFC data and information, in written,
recorded or physical form concerning the subject of this Agreement and entrusted
to or developed by Contractor during this Agreement; and (iii) the terms and
provisions of this Agreement shall have no further force or effect.

 

(d)           The Parties reserve the right to amend this Agreement at any time
upon three (3) days prior written notice to the other Party.  All amendments
must be in writing and executed by both Parties prior to the amendment taking
effect.

 

3.             Payment.

 

(a)           In consideration of the services performed by Contractor
hereunder, and upon completion of services performed on terms satisfactory to
WLFC, Contractor shall be entitled to the compensation as set forth in the form
of Exhibit A attached hereto. Contractor shall be paid in arrears based upon
receipt of his monthly invoice (to be paid within 30 days), without deductions
or withholdings.

 

(b)           Contractor shall be reimbursed within fifteen (15) days of invoice
for all reasonable out-of-pocket expenses incurred solely in connection with his
performance of services under this Agreement, including office rental, travel
expenses, presentation preparation costs, telephone, facsimile and other
communication expenses and other out-of-pocket expenses.  All other costs and
expenses incurred in connection with the performance of Contractor’s obligations
hereunder, including without limitation, costs and expenses associated with
employees or agents of Contractor, insurance, licenses, taxes, accounting and
bookkeeping costs, and legal representation, shall be for the account of, and
paid by, Contractor.

 

--------------------------------------------------------------------------------


 

Contractor will travel coach class within the E.U. and purchase the most
reasonable flights available.  Overseas travel will be in business class, if
available.

 

Contractor will submit itemized bills to WLFC monthly following the end of each
calendar month, together with invoices, receipts and other evidence of all
expenses included in each such bill.  All trips which are expected to cost in
excess of US$2,500.00 must be approved in advance by WLFC.

 

 

4.             Relationship of the Parties.

 

(a)           The Parties intend that the relationship between them created by
this Agreement is that of employer and independent contractor.  Neither
Contractor nor any agent, employee, or servant of Contractor shall be or shall
be deemed to be an agent, employee, or servant of WLFC.  The manner and means of
performing services under this Agreement shall be under the sole control of
Contractor.  None of the benefits provided by WLFC to its employees (including,
but not limited to, compensation, insurance, vacation pay, sick leave, pension,
profit sharing, health insurance and workers’ compensation insurance) shall be
available to Contractor or any agent, employee or servant of Contractor. 
Contractor shall be solely and entirely responsible for his acts and for the
acts of his agents, employees, servants, and subcontractors during the
performance of services under this Agreement, and Contractor specifically
acknowledges he is covered under his own workers’ compensation and will not be
covered under the workers’ compensation of WLFC.

 

(b)           During the term of this Agreement, including any extensions or
renewals thereof, Contractor shall perform all of the duties required of him
under the terms of this Agreement.

 

(c)           Contractor does not have the authority to bind WLFC to any
contract, nor does Contractor have the authority to enter into contracts on
behalf of WLFC.  Each Party agrees not to represent in any way the existence of
(i) any authority to bind the other Party, or (ii) any relationship between the
Parties hereto other than the independent contractor arrangement specified
herein.

 

5.             Compliance with Laws and Regulations.  In the performance of
services hereunder, Contractor agrees to act in full compliance with any and all
applicable laws, rules and regulations adopted or promulgated by any
governmental agency or regulatory body, including state, federal and
provincial.  Contractor assumes full responsibility for the payment of any and
all contributions, payroll taxes or assessments, state or federal or provincial,
imposed with respect to Contractor and/or any employees of Contractor engaged in
the performance of services hereunder. Contractor assumes and agrees to pay any
and all gross receipts, compensating, use, transaction, sales, or other taxes or
assessments of whatever nature or kind levied or assessed as a consequence of
services performed or compensation paid under this Agreement.

 

--------------------------------------------------------------------------------


 

6.             Indemnification.  Contractor shall indemnify, hold harmless,
protect, and defend WLFC from and against any and all damages, losses,
liabilities, obligations, or deficiencies resulting from, arising out of, or
connected with, (i) the nonfulfillment of any obligation on the part of
Contractor to be observed or performed under this Agreement, (ii) any and all
claims made against WLFC by any third party, or third parties, at any time after
the execution and delivery of this Agreement, arising out of, or connected with,
any gross negligent act, or gross negligent omission, or willful misconduct of
Contractor, or (iii) any demands, assessments, judgments, costs, reasonable
attorneys’ fees, or other expenses arising out of, or connected with, any
action, suit, proceeding or claim incident to any of the foregoing.

 

7.             Arbitration.  Any and all claims arising out of or related to the
performance of services under this Agreement, any provision or aspect of this
Agreement, or any alleged breach thereof, including any dispute as to any amount
owed under this Agreement, shall be settled by arbitration in San Francisco,
California in accordance with the rules then prevailing of the American
Arbitration Association for Commercial Disputes; provided, however, that (i) in
the event of any conflict between this and any other provision of this Agreement
and such rules, the provisions of this Agreement shall prevail, and (ii) any
claim must be presented for arbitration within six (6) months of the date upon
which the aggrieved Party became aware of, or should have become aware of, the
alleged claim.  Failure to assert a claim within six (6) months shall forever
bar assertion of the claim.  The results of any arbitration shall be final and
binding upon the Parties and judgment thereon may be entered in any California
court.

 

8.             Tax Effects.  Both Parties hereto intend all payments, when made
hereunder, to be fully deductible by WLFC and income to Contractor. Contractor
agrees to report all payments made hereunder in full compliance with the tax
legislation in Switzerland. Contractor shall be issued an IRS Form 1099 at
year-end for all such income, if required.

 

9.             Authority.  Contractor represents and warrants that he has the
right to enter into and perform this Agreement and that any consent or approval
of any third party required for Contractor to do so has been obtained.

 

10.                                 Confidentiality.

 

(a)           Contractor acknowledges that in the course of performance under
this Agreement he will receive, develop and have access to the valuable,
proprietary and trade secret information of WLFC and that the unauthorized
disclosure of WLFC’s proprietary and trade secret information would irreparably
damage WLFC.  Accordingly, Contractor agrees that all proprietary and trade
secret information received or developed by Contractor as a consequence of this
Agreement shall be maintained in confidence and will not be used, published or
disclosed by Contractor without the prior written consent of WLFC.

 

--------------------------------------------------------------------------------


 

(b)           The financial terms of this Agreement are also to be considered
Confidential Information, subject to required reporting to authorities according
to applicable local legislation.

 

(c)           Except in any proceeding to enforce provisions of this Agreement,
Contractor, its employees, officers, directors and agents shall not publicize or
disclose to any third party any of the terms or conditions of this Agreement
without the prior written consent of WLFC, subject to required reporting to
authorities according to applicable local legislation.

 

(d)           If either Party, or any one of its employees, officers, directors
or agents is served with a subpoena or other process requiring production or
disclosure of this Agreement or any of its terms or conditions, then the person
or entity receiving such a subpoena or other process, before complying with such
subpoena or other process, shall immediately notify the other of the same and
permit the other a reasonable period of time (taking into account the terms of
the subpoena or other process) to intervene and to contest such production.

 

(e)           The obligations of confidentiality discussed in this Agreement
shall survive the termination of this Agreement.

 

11.           Copyright.  Unless otherwise specified, all work performed by
Contractor under this Agreement, and all materials, products and deliverables
prepared by Contractor for WLFC shall be the property of WLFC and all title and
interest therein shall vest in WLFC and shall be deemed to be a “work for hire”
made in the course of the services rendered hereunder.  To the extent that title
to any such works may not by operation of law vest in WLFC, all rights, title
and interest therein are hereby irrevocably assigned to WLFC.

 

12.           Inventions.  Any inventions which arise from the performance of
Contractor’s services, and which are conceived or made in whole or in part by
Contractor during the term of this Agreement, shall belong to WLFC, provided
such inventions grow out of Contractor’s work with WLFC or are related in any
manner to the business (commercial or experimental) of WLFC.  Contractor agrees
to aid and cooperate with WLFC in obtaining and enforcing valid patents on such
inventions and agrees to do all acts and execute all documents reasonably
necessary to obtain and enforce such patents at WLFC’s request and expense.

 

13.           Conflicts of Interest.  During the term of this Agreement,
Contractor shall be under no restriction with regard to entering into consulting
arrangements with other persons or organizations, except that Contractor shall
not engage in any activities which might be in conflict with WLFC’s interest,
for example, working for a competitor of WLFC.  Contractor agrees to present any
questions or concerns about the implementation of this provision to WLFC and the
parties agree to reach a mutually satisfactory resolution of the issue.

 

--------------------------------------------------------------------------------


 

14.           Miscellaneous.

 

(a)           No Waiver.  No waiver of any breach or of any one or more of the
conditions or covenants in this Agreement by any Party hereto shall be deemed to
imply or constitute a further waiver of any other like breach or condition or
covenant.

 

(b)           Entire Agreement.  This Agreement sets forth the sole entire
agreement and understanding between the Parties hereto as to the subject matter
hereof, and merges with and supersedes all prior discussions, agreements and
understandings of every and any nature between them with respect to such
sub­ject matter.

 

(c)           Binding Effect.  All terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the Parties
hereto and their successors and permitted assigns.

 

(d)           Assignment.  This Agreement can neither be assigned nor can the
performance of any duties be delegated by the Contractor without the specific
written authorization of WLFC.

 

(e)           Headings; Severability.  The headings in the sections of this
Agreement are inserted for convenience only and shall not be considered or
referred to in resolving any questions of interpretation.  The provisions of
this Agreement are severable, and if any one or more provisions may be
deter­mined to be judicially unenforceable, in whole or in part, the remaining
provisions, and any partially unenforceable provisions, to the extent
enforceable, shall nevertheless be binding and enforceable upon the Parties
hereto.

 

(f)            Notices.  All notices, requests, demands, and other
communications hereunder shall be in writing and shall be effective upon
receipt.  All notices shall be given or served personally or sent by facsimile
or first class mail, postage prepaid, addressed as follows:

 

If to WLFC:

Willis Lease Finance Corporation
Attn: Legal Department
2320 Marinship Way, Suite 300
Sausalito, CA  94965 U.S.A.
Tel.:  415-331-5281
Fax.: 415-331-5167





 

If to Contractor:

Hans Jörg Hunziker
Luxweg 13
8155 Niederhasli/ZH
Zurich, Switzerland
Tel:  _+41 1 850 66 69_________________
Email: hunziker@hotmail.com

 

--------------------------------------------------------------------------------


 

or to such other address which the Party receiving the notice has notified the
Party giving the notice in the manner aforesaid.

 

(g)           Trading in Willis Lease Stock  Contractor acknowledges that while
working under this Agreement and for 60 (sixty) days thereafter, Contractor
shall act in compliance with the insider trading rules that apply to any trades
in the publicly traded stock of Willis Lease Finance Corporation.

 

(h)           Force Majeure.  Neither Party shall be liable for delay or failure
in the performance in whole or in part of this Agreement if such failure is
caused by acts of God or public enemy, fire, flood, hurricanes, strikes or other
labor disputes, riots, insurrection, war, governmental orders or actions, delays
occasioned by suppliers or subcontractors or any cause beyond the control of
either Party.

 

(i)            Governing Law.  This Agreement shall be con­strued and
interpreted according to the laws of the State of California.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first written above.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

/s/ Donald A. Nunemaker

Executive Vice President

Chief Operating Officer

 

 

/s/ Hans Jörg Hunziker

Independent Contractor

 

 

 

Exhibit A

to Independent Contractor Agreement

 

1.              For business purposes, Contractor may use the title “Chairman,
European Advisory Board”, or such other title as may be agreed to between the
Parties.

 

2.               Monthly payments for services performed shall be equal to
$19,583.33, which would equate to $235,000.00 on an annual basis.

 

3.               Monthly allowance for automobile expenses shall be equal to
$1,250.00.

 

4.               Contractor shall be eligible to receive an annual performance
bonus (“Bonus”) in an amount not to exceed $117,500.00 Bonus, if awarded, to be
paid proportionally as per June 30 and December 31, the first time as per
December 31, 2002 per rata. Bonus shall be based upon specific performance
criteria to be agreed between Contractor and WLFC.

 

5.               Contractor shall be required to perform services for 46 out of
52 weeks during the original term of the Agreement.

 

--------------------------------------------------------------------------------